Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered. By way of this submission, Applicant has amended claims 88 and 94, cancelled claims 1, 125, 222, and 226, and introduced new claim 230.
Claims 35, 61-62, 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-138, 141, 143, 161, 164, 166, 168, 170, 178, 180-181, 223-225, and 227-230 are currently pending in the application. Claims 35, 61-62, 137-138, 141, 143, 161, 164, 166, 168, 170, 178, and 180-181 remain withdrawn from consideration.
Claims 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-136, 223-225, 227-228, and 230 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated June 13, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2022 was filed after the mailing date of the first Office action on the merits on June 14, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 230 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new grounds of rejection.
Independent claim 88 recites a method for treating a neoplastic disease in a subject in need thereof, wherein the method comprises administering to the subject an arenavirus particle and a chemotherapeutic agent. However, claim 230, which depends from claim 88, recites that the subject has not been previously treated with a chemotherapeutic agent.
It is not apparent as to how dependent claim 230 is meant to limit its parent claim 88. Does claim 230 require that the chemotherapeutic agent recited in claim 88 be administered concurrently with or after the arenavirus particle? Or would claim 230 encompass performing a chemotherapeutic pre-treatment a few days before active specific immunotherapy with the arenavirus particle, as long as the subject that has not previously been treated with chemotherapy? The timing of the two therapies is not readily apparent based upon the wording of claim 230.
For the purpose of claim construction, claim 230 is being interpreted to mean that the chemotherapy recited in claim 88 may be performed any time before administration of the arenavirus, as long as the subject that has not previously been treated with chemotherapy.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-136, 223-225, and 228 are rejected under 35 U.S.C. 103 as being unpatentable over Pinschewer (US20170319673A1, formerly U.S. patent 10,722,564) in view of Bass (Cancer Immunol Immunother. 1998 Sep;47(1):1-12), and Moreno (Semin Oncol. 2015 Jun;42(3):466-73).
Pinschewer teaches a method for treating cancer comprising the administration of an infectious, replication-deficient arenavirus particle, wherein said arenavirus particle is engineered to contain a genome comprising a nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof, and the ability to amplify and express its genetic information in infected cells but unable to produce further infectious progeny particles in non-complementing cells (para. 0007 and claim 1).
Pinschewer further teaches this replication-deficient arenavirus particle contains L and S segments of its genome (para. 0019, 0025), as well as alterations to the arenavirus open reading frames of the glycoprotein ("GP"), the nucleoprotein ("NP"), the matrix protein Z ("Z protein") or the RNA dependent RNA polymerase L ("L protein") of said arenavirus particle (para. 0068). Pinschewer also teaches that the viral proteins may be under the control of the 5‘ UTR and 3’ UTR of the S segment, or the 5’ UTR and 3' UTR of the L segment (para. 0059).
Pinschewer further teaches that the arenavirus may include one or more foreign proteins of interest, which may be proteins or peptides suited to induce or modulate an immune response against infectious diseases, or proteins or peptides suited to induce or modulate an immune response against neoplastic diseases, i.e. cancer cells (para. 0060).
Pinschewer also teaches that the two S segments comprise (i) one or two heterologous open reading frames (ORFs) from an organism other than an arenavirus; or (ii) one or two duplicated arenavirus ORFs; or (iii) one heterologous ORF from an organism other than an arenavirus and one duplicated arenavirus ORF (para. 0071). Pinschewer further teaches that the heterologous ORF may encode an antigen derived from an infectious organism, tumor, or allergen, or a tumor associated antigen (para. 0073). 
Pinschewer also teaches that the tumor antigen or tumor associated antigen may be from melanoma, among other types of cancer (para. 0246).
Pinschewer further teaches the use of the above arenavirus for neoplastic diseases including but not limited to melanoma, prostate carcinoma, breast carcinoma, lung carcinoma, and neuroblastoma (para. 0093).
Pinschewer further teaches that the above arenavirus lineage may be derived from lymphocytic choriomeningitis virus (LCMV) (para. 0006 and claim 9).
Pinschewer further teaches administering multiple different doses of the above arenavirus (para. 0349 and 0383). Pinschewer also teaches that the subject to be treated has a disease that has progressed after treatment with chemotherapy, radiotherapy, surgery, and/or biologic agents (para. 0332).
However, Pinschewer does not the chemotherapeutic agent cyclophosphamide or the administration of an anti-PD-1 antibody as an immune checkpoint inhibitor.
Bass teaches that the chemotherapeutic cyclophosphamide is useful in combination with active specific immunotherapy for patients with advanced melanoma and other metastatic cancers, (page 2, left column, third paragraph), and that low doses of cyclophosphamide increases antibody production, abrogates tolerance, and potentiates antitumor immunity prior to immunotherapy (abstract). Bass also teaches the administration of cyclophosphamide as preconditioning 3 days prior to further immunological challenge enhances further immune responses (see, e.g., page 5 “Immunopotentiating effects of CY in humans with advanced cancer”).
Moreno teaches that anti-PD-1 antibodies are useful in the treatment of melanoma, and suggests the combination of anti-PD-1 antibodies with other anti-melanoma agents (abstract, page 466, right column, and page 470, right column, and page 471, left column).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the above references in order to arrive at the claimed invention. As Bass teaches, combinations of cyclophosphamide and immunotherapy and the synergy between these two therapies were known in the art. The arenavirus particle taught by Pinschewer is a known method of immunotherapy, relying on the presentation of a cancer antigen to stimulate antibody production rather than administering an antibody directly. The skilled artisan would be motivated to pursue combination therapies with cyclophosphamide and the arenavirus particle of Pinschewer based upon the teachings of Bass, and further combined with an anti-PD-1 antibody based upon the teachings of Moreno.

Applicant argues that the Pinschewer, Bass, and Moreno references do not teach the subject matter as currently claimed. Specifically, they do not teach that the two S segments comprise: (i) one or two nucleotide sequences each encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof; or (ii) one nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof and one duplicated arenavirus ORF.
Applicant's arguments have been considered fully but are not found to be persuasive.
Pinschewer teaches that the two S segments comprise (i) one or two heterologous open reading frames (ORFs) from an organism other than an arenavirus; or (ii) one or two duplicated arenavirus ORFs; or (iii) one heterologous ORF from an organism other than an arenavirus and one duplicated arenavirus ORF (para. 0071). Pinschewer further teaches that the heterologous ORF may encode an antigen derived from an infectious organism, tumor, or allergen, or a tumor associated antigen (para. 0073). 
Pinschewer also teaches that the tumor antigen or tumor associated antigen may be from melanoma, among other types of cancer (para. 0246). Pinschewer further teaches that the tumor antigen may include, among others, Adipophilin, AIM-2, ALDH1A1, EpCAM, EphA3, EZH2, FGF5, glypican-3, G250/MN/CAIX, or HER-2/neu (para. 0247).
Pinschewer further teaches that the above tri-segmented arenavirus particle expressing a heterologous ORF can elicit durable antibody responses, and these antibodies can be neutralizing, opsonizing, toxic to tumor cells or have other favorable biological features (para. 0258, also see para. 0333-335 and 0371). 
This rejection is therefore maintained.

Claim 227 is rejected under 35 U.S.C. 103 as being unpatentable over Pinschewer  as applied to claim 88 above, and further in view of Wieking (Cancer Gene Ther. 2012 Oct;19(10):667-74.).
The teachings of Pinschewer have been discussed supra. Additionally, Pinschewer teaches that the heterologous ORF may encode a viral antigen, such as from the papovaviridae (e.g. papillomavirus) family (para. 0242). 
However, Pinschewer does not teach HPV16 E6 or E7. 
Wieking teaches the use of HPV16 E6 and E7 viral oncoproteins as a vaccine for HPV+ tumors (abstract and page 667, right column, second paragraph). Wieking also teaches that these oncoproteins may be expressed in the context of a viral vector (page 668, left column, third paragraph).
Wieking further teaches that this vaccine may be combined with chemotherapy for improved tumor clearance (page 672, left column, second paragraph and Figure 5). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Pinschewer and Wieking to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Pinschewer and Wieking are concerned with viral vaccines against cancer, including in combination with chemotherapy. Wieking in particular is explicit in stating that vaccination against HPV oncoproteins has synergy with chemotherapy. The skilled artisan could combine the E6/E7 HPV oncoproteins of Wieking with the arenavirus of Pinschewer to arrive at the claimed invention, with each component of the combination performing its known, usual function, to affect a predictable result.

Claim 230 is rejected under 35 U.S.C. 103 as being unpatentable over Pinschewer and Bass as applied to claim 88 above, and further in view of Flatz (Nat. Med., 16(3):339-345, cited in IDS).
The teachings of Pinschewer and Bass have been discussed supra. However, Pinschewer and Bass do not explicitly teach using the combination therapy wherein the subject has not been previously treated with a chemotherapeutic agent.
Flatz teaches that administration of a replication-defective lymphocytic choriomeningitis virus elicits potent CD8+ and CD4+ responses to an antigen fused into the viral genome, in the absence of any other previous therapy (Figures 2 and 3). Flatz further teaches that this virus holds promise as a vector for immunotherapy in cancer (page 344, left column, first and second paragraphs).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Pinschewer, Bass, and Flatz to arrive at the claimed invention. As stated supra, the teachings of Pinschewer and Bass render obvious combinations of a replication-deficient arenavirus particle and a chemotherapeutic agent. Flatz demonstrates that the virus, without previous conditioning by any chemotherapeutic agent, is able to elicit a strong immune response and may be useful for cancer immunotherapy. Since the virus is able to elicit an immune response to a cancer-associated antigen, the skilled artisan would be able to readily envision this treatment as a first-line therapy for cancer in order to provide an immune response against the targeted cancer antigen. Each component of the combination would perform their known and usual functions, and the combination would yield nothing more than predictable results, especially in the absence of any evidence in Applicant’s disclosure that using the claimed combination before treatment with any other chemotherapeutic agent would grant any unexpected benefit. 

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-136, 223-225, and 227-228 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,309,289 in view of Bass, Moreno and Wieking.
The '289 patent claims an infectious arenavirus particle comprising a genome wherein:
i) one or more of the four arenavirus open reading frames coding for the glycoprotein (GP), nucleoprotein (NP), matrix protein Z and RNA-dependent RNA polymerase L are removed or mutated such that the infectious arenavirus particle is unable to produce further infectious progeny particles in normal, not genetically engineered cells but still allowing gene expression in arenavirus vector-infected cells; and
ii) the genome comprises a foreign ribonucleic acid coding for one or more tumor antigens (claim 1).
The '289 patent further claims the arenavirus is lymphocytic choriomeningitis virus (LCMV) (claim 4).
The '289 patent further claims a pharmaceutical preparation comprising the above arenavirus particle (claim 5).
The '289 patent further claims that the above foreign ribonucleic acid is expressed under control of one or more of the four arenavirus promoters 5′ UTR and 3′ UTR of the S segment, and 5′ UTR and 3′ UTR of the L segment, and/or under control of regulatory elements that can be read by the viral RNA-dependent RNA polymerase, cellular RNA polymerase I, RNA polymerase II or RNA polymerase III, expressed either by themselves or as read-through by fusion to arenavirus protein open reading frames (claim 8).
The '289 patent further claims that the tumor antigen may be HER2/neu (breast cancer), GD2 (neuroblastoma), EGF-R (malignant glioblastoma), CEA (medullary thyroid cancer), CD52 (leukemia), MUC1 (expressed in hematological malignancies), gp100 protein, MELAN-A/MART1, or the product of the tumor suppressor gene WT1 (claim 9).
However, the '289 patent does not claim administration of the above arenavirus particle in combination with a chemotherapeutic agent for the treatment of a neoplastic disease in a subject in need thereof.
Bass teaches that the chemotherapeutic cyclophosphamide is useful in combination with active specific immunotherapy for patients with advanced melanoma and other metastatic cancers, (page 2, left column, third paragraph), and that low doses of cyclophosphamide increases antibody production, abrogates tolerance, and potentiates antitumor immunity prior to immunotherapy (abstract). Bass also teaches the administration of cyclophosphamide as preconditioning 3 days prior to further immunological challenge enhances further immune responses (see, e.g., page 5 “Immunopotentiating effects of CY in humans with advanced cancer”).
Wieking teaches the use of HPV16 E6 and E7 viral oncoproteins as a vaccine for HPV+ tumors (abstract and page 667, right column, second paragraph). Wieking also teaches that these oncoproteins may be expressed in the context of a viral vector (page 668, left column, third paragraph).
Wieking further teaches that this vaccine may be combined with chemotherapy for improved tumor clearance (page 672, left column, second paragraph and Figure 5). 
Moreno teaches that anti-PD-1 antibodies are useful in the treatment of melanoma, and suggests the combination of anti-PD-1 antibodies with other anti-melanoma agents (abstract, page 466, right column, and page 470, right column, and page 471, left column).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the '298 patent with the teachings of Bass and Wieking to arrive at the claimed invention. Bass and Wieking both teach that chemotherapy has a predictable synergy with viral-based vaccines for the treatment of cancer. The arenavirus particle claimed by the '289 patent could therefore be used in combination with chemotherapy as taught by Bass and Wieking. It would also be obvious to further administer anti-PD-1 antibodies as taught by Moreno for the same reasons set forth above.

Claims 88, 89, 92, 94, 96, 99, 127, 135-136, 223, 227, and 228are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-129 of U.S. Patent No. 11,266,727 (formerly copending Application No. 15/775,360) in view of Bass and Wieking.
The '727 patent claims a method for treating a neoplastic disease in a subject comprising, administering to a subject in need thereof an arenavirus particle and an immune checkpoint inhibitor, wherein said arenavirus particle is engineered to contain an arenavirus genomic segment comprising:
a nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof; and
(ii) at least one arenavirus open reading frame (“ORF”) in a position other than the wild-type position of said ORF, wherein said ORF encodes the glycoprotein (“GP”), the nucleoprotein (“NP”), the matrix protein Z (“Z protein”) or the RNA dependent RNA polymerase L (“L protein”) of said arenavirus particle, 
wherein the tumor antigen or tumor associated antigen is HPV E6 and/or E7 or an antigenic fragment thereof (claim 1).
The '727 patent further claims said tumor antigen or tumor associated antigen is HPV E6 and E7 or an antigenic fragment thereof (claim 2).
The '727 patent further claims the arenavirus particle is a tri-segmented arenavirus particle comprising one L segment and two S segments (claim 13).
The '727 patent further claims the two S segments comprise: (i) one or two nucleotide sequences each encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof; or (ii) one or two duplicated arenavirus ORFs; or (iii) one nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof and one duplicated arenavirus ORF (claim 16).
The '727 patent further claims said arenavirus particle is derived from lymphocytic choriomeningitis virus (“LCMV”) (claim 17).
However, the '727 patent does not claim administration of the above arenavirus particle in combination with a chemotherapeutic agent for the treatment of a neoplastic disease in a subject in need thereof.
Bass teaches that the chemotherapeutic cyclophosphamide is useful in combination with active specific immunotherapy for patients with advanced melanoma and other metastatic cancers, (page 2, left column, third paragraph), and that low doses of cyclophosphamide increases antibody production, abrogates tolerance, and potentiates antitumor immunity prior to immunotherapy (abstract). Bass also teaches the administration of cyclophosphamide as preconditioning 3 days prior to further immunological challenge enhances further immune responses (see, e.g., page 5 “Immunopotentiating effects of CY in humans with advanced cancer”).
Wieking teaches the use of HPV16 E6 and E7 viral oncoproteins as a vaccine for HPV+ tumors (abstract and page 667, right column, second paragraph). Wieking also teaches that these oncoproteins may be expressed in the context of a viral vector (page 668, left column, third paragraph).
Wieking further teaches that this vaccine may be combined with chemotherapy for improved tumor clearance (page 672, left column, second paragraph and Figure 5). 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the '727 patent with the teachings of Bass and Wieking to arrive at the claimed invention. Bass and Wieking both teach that chemotherapy has a predictable synergy with viral-based vaccines for the treatment of cancer. The arenavirus particle claimed by the '727 patent could therefore be used in combination with chemotherapy as taught by Bass and Wieking.

Claims 88-89, 91-92, 94, 96, 99, 101-102, 120, 123, 127, 134-136, 223-225, and 227-228 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8, 11-12, 20-21, 23, 25-27, 29-30, 35-37, 39-43, and 79 of copending Application No. 16/500,648. This is a provisional nonstatutory double patenting rejection.
The '648 application claims a method for treating a solid tumor in a subject comprising injecting an arenavirus particle directly into the tumor wherein the arenavirus particle expresses a tumor antigen or tumor-associated antigen or antigenic fragment thereof (claim 1).
The '648 application further claims said arenavirus is engineered to contain an arenavirus genomic segment comprising at least one arenavirus ORF in a position other than the wild-type position of said ORF (claim 4).
The '648 application further claims said arenavirus is tri-segmented (claim 5) and comprises one L segment and two S segments (claim 7).
The '648 application further claims that propagation of said arenavirus particle that is injected directly into the tumor: (i) does not result in a replication-competent bi-segmented viral particle; or (ii) does not result in a replication-competent bi-segmented viral particle after 70 days of persistent infection in mice lacking type I interferon receptor, type II interferon receptor and RAG1 and having been infected with 104 PFU of said arenavirus particle (claim 8).
The '648 application further claims said arenavirus comprises two S segments, which comprise: (i) one or two nucleotide sequences each encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof, or (ii) one or two duplicated arenavirus ORFs; or (iii) one nucleotide sequence encoding a tumor antigen, tumor associated antigen or an antigenic fragment thereof and one duplicated arenavirus ORF (claim 11).
The '648 application further claims said arenavirus is derived from lymphocytic choriomeningitis virus (“LCMV”) (claim 12).
The '648 application further claims said arenavirus comprises a nucleotide sequence encoding a tumor antigen, tumor associated antigen, or an antigenic fragment thereof, wherein the antigen may be HPV16 E7 and E6 proteins, Adipophilin, AIM-2, ALDH1AI, BCLX (L), BING-4, CALCA, and CD45, among others (claim 20-21 and claims 35-37).
The '648 application further claims the method of treatment may also include administering a chemotherapeutic agent to said subject (claim 23). The '648 application also claims the chemotherapeutic agent may be administered prior to, after, or co-administered with the above arenavirus (claims 25-27).
The ‘648 application claims further administering an anti-PD-L1 antibody (claims 29-30).
The '648 application further claims administering multiple different types of arenavirus (claims 39-43).
The '648 application further claims kits for the use of the above arenavirus (claims 79).

 
Applicant has requested that the above rejections be held in abeyance until an indication of allowable subject matter has been made in the instant application. As the claims are not currently in condition for allowance, the above rejections are therefore maintained.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644          

/AMY E JUEDES/            Primary Examiner, Art Unit 1644